Citation Nr: 1224779	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  12-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a January 2011 Board of Veterans' Appeals (Board) decision that denied entitlement to service connection for an acquired psychiatric disorder including an anxiety disorder, an autoimmune disorder, sleep apnea, and a heart disorder (cardiovascular disorder).


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.

This matter comes before the Board as an original action on the motion of the moving party in which he alleges CUE in January 2011 Board decision.

In March 2012, both a Motion for Reconsideration and a Motion for Vacate were denied.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2011, the Board denied the Veteran's claims seeking service connection for an acquired psychiatric disorder including an anxiety disorder, an autoimmune disorder, sleep apnea, and a cardiovascular disorder.

2.  The correct facts, as they were known at the time of the January 2011 decision were before the Board, and the statutory or regulatory provisions extant at the time were correctly applied.  

3.  The January 2011 Board decision did not involve an error that would undebatably lead to a different result if such error were corrected.


CONCLUSION OF LAW

The January 2011 Board decision denying entitlement to service connection for an acquired psychiatric disorder including an anxiety disorder, an autoimmune disorder, sleep apnea, and a cardiovascular disorder, is not CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2011).

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2011); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination.  Damrel v. Brown,6 Vet. App. 242, 245 (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.

Simply stated, it is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. §§ 20.1403(b), (c) (2011); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated. 38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Historically, in January 2011, the Board denied the Veteran's claims seeking entitlement to service connection for an acquired psychiatric disorder including an anxiety disorder, an autoimmune disorder, sleep apnea, and a cardiovascular disorder.  After reviewing and weighing the evidence, the Board concluded that the preponderance of the evidence did not adequately show a current diagnosis of an anxiety disorder or that an acquired psychiatric disorder was related to service.  The Board also concluded that, based upon the evidence of record, the Veteran's current autoimmune disorder, sleep apnea disorder, and cardiovascular disorder, were not manifest in service and were unrelated to service.  

A review of the evidence shows that the Veteran did not have a current diagnosis of an acquired psychiatric disorder, to include anxiety disorder at the time of the decision.  Also, the evidence of record did not establish that that an autoimmune disorder, sleep apnea disorder, and cardiovascular disorder, were manifest in service or were related to service.  

As in all claims, it was the Board's responsibility to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Therefore, after carefully weighing all of the evidence, the Board found, at that time, that the preponderance of the evidence did not support the claims for service connection.

The Veteran argues that the Board committed CUE in the January 2011 decision.  He asserts vaguely that the "file contains ten years of factual material that has been subjectively treated."  After making various ill-defined assertions that the diagnosis of his sleep disorder was incorrect, that several dates of various diagnoses were misstated, that sunstroke caused his anxiety and heart dysfunction, he asserted that the "validity of the [VA] health care providers information does not have to be part of this claim," and that he was, in fact, able to diagnose current anxiety even as a layperson.  He ultimately concluded that the "file has never been totally evaluated equitably with the information it contains."

After a careful review of the assertion of CUE, the Board finds that the Veteran's assertions amount to no more than a disagreement as to how the facts were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Consequently, his arguments are not subject to CUE.  

Further, it does not appear that the Board committed an error, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  In this case, the correct facts, as they were known at the time, were before the Board.  The weight that the Board placed on the Veteran's lay statements and medical evidence is not a matter of CUE.  For these reasons, the appeal as to whether there was CUE in the January 24, 2011 Board decision must be denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, VCAA notice is not required because the issue presented involves a motion for review of a prior final Board decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further notice is needed.


ORDER

The motion to revise the Board's January 24, 2011, decision on the basis of CUE is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


